Whereas, the Supreme Court of Alabama 271 So.2d 499 on a writ of certiorari to this Court reversed and remanded the cause to this Court on September 28, 1972. Upon reconsideration of the cause and in light of the opinion by the Supreme Court of Alabama it appears that in the record and proceedings of the Circuit Court there is manifest error and that this Court should reverse and render the decree in this cause.
It is, therefore, ordered, adjudged and decreed that the decree of the Circuit Court be reversed and annulled; and this Court proceeding to render the decree that the Circuit Court should have rendered orders, adjudges and decrees that the final assessment of tobacco tax made by the Alabama State Department of Revenue against Killian Wholesale Grocery Company, Inc., for the period October 1, ■ 1969 through December 8, 1969, be and the same is valid and correct; and the final, assessment of tobacco tax as made by the Alabama State Department of Revenue be, and the same is hereby, affirmed.
It is further ordered and adjudged that Killian Wholesale Grocery Company, Inc., shall pay interest at the legal rate on such assessment as finally made from the date that such taxes would have become delinquent on the original assessment.
It is further ordered that Killian Wholesale Grocery Company, Inc. pay all the costs incurred on the proceedings in the Circuit Court and also the costs of appeal in this Court and in the Court below, for which costs let execution issue.